Citation Nr: 1107007	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-15 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased evaluation for thoracic outlet 
syndrome affecting cranial nerve XI and the left upper extremity, 
currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active military duty from October 1995 to 
May 1998, from June 2004 to September 2004, and from March 2005 
to September 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), denying an increased 
evaluation from the 30 percent assigned for thoracic outlet 
syndrome involving the left arm.  

The Veteran testified before the undersigned Veterans Law Judge 
at a video-conference hearing conducted between the RO and the 
Board in August 2010.  A hearing transcript is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The Veteran was lasted examined for compensation purposes for his 
service-connected cranial nerve XI injury with associated 
disability of the left arm (his minor extremity) in April 2008.   
The examiner then noted the Veteran's self-report of some ongoing 
pain in the neck and shoulder region as well as a more 
bothersome, unpredictable sharp, shooting pain originating in the 
lower neck, which he reported were incapacitating and of variable 
frequency from two to three times per day to two to three times 
per week.  However, the examiner noted treatment records finding 
"significant emotional overlay" and the Veteran at that 
examination reporting significant current life stressors 
including financial stress and difficulties with his living 
situation.  Good muscular and neurological functioning in the 
left upper extremity was observed were the examination, 
notwithstanding a "fairly mild" trapezius muscle atrophy.  

At his hearing before the undersigned in August 2010, the Veteran 
provided a history of initially being prescribed a muscle 
relaxant for his left shoulder, but said it caused his left 
shoulder to droop.  He added that he was seen by a neurologist, 
Dr. D., who found nerve damage around C5 and his left shoulder 
blade.  He testified that currently his left shoulder blade would 
no longer function, and he could only raise his left arm half-
way, with his shoulder rotating forward due to damage to the 
shoulder blade.  He explained that he had muscle atrophy in the 
back of the left shoulder.  

The Veteran further testified that when he restarted physical 
therapy he would do exercises lying down, and on his first two 
visits each time he sat up he passed out.  He added that he heard 
his physical therapist state that she thought he might have one 
or two discs in his neck in the vicinity of C5 that were slipping 
in and out.  He testified that currently he took 12 to 13 
different medications per day and that most of these were to try 
to relieve some of the pain from his left upper extremity.  

Also at the hearing, the Veteran's representative asserted that 
the Veteran was contending that his condition had deteriorated 
since the most recent VA examination in April 2008, with reduced 
motion, decreased strength, muscle atrophy, and muscle spasms.  

In August 2010 the Veteran submitted additional evidence in 
support of his claim, and through his authorized representative 
waived RO consideration of this evidence prior to Board 
adjudication.  These records consist of treatment records from 
the Boise VA Medical Center (VAMC), printed in August 2010.  

Among these submitted records, a treatment record on February 10, 
2010 (a Wednesday) noted acute neurological exacerbation 
associated with XI cranial nerve injury and scapular muscle 
weakness on the left, since the prior Saturday.  The Veteran 
reported severe pain.  Associated muscle spasms were observed by 
the treating nurse practitioner. 

A June 2010 VA treatment record notes a history of left shoulder 
injury incurred while moving a double file cabinet in September 
2005 (in service), with the Veteran later found by EMG in 
February 2007 to have a severe left accessory nerve injury 
involving the XI cranial nerve.  He was noted to have had private 
physical therapy in 2005, and VA physical therapy in 2006 through 
2008.  At that treatment, the physical therapist noted that the 
Veteran fainted while sitting on the edge of the mat at the end 
of the treatment.  The Veteran reported that his fainting had 
been a recurrent condition for about 14 years.   The treating 
medical practitioner noted that the fainting condition appeared 
to be orthostatic in nature.  

Since the Veteran's thoracic outlet syndrome is claimed to have 
developed with his in-service injury in September 2005, it is 
reasonable to conclude that the fainting episodes which 
reportedly pre-dated this injury by nine years (and predated his 
military service) were not the result of the service-connected 
left should thoracic outlet syndrome.  The Board draws this 
conclusion despite the Veteran's representative's efforts at the 
Veteran's hearing to suggest that the fainting episodes were 
somehow related to the claimed thoracic outlet syndrome involving 
the XI cranial nerve and the left upper extremity.  If the 
Veteran or his representative wishes to submit a claim for 
service connection for a fainting condition including as 
secondary to the service-connected thoracic outlet syndrome, they 
may do so at the RO level.  

VA-provided medical examinations must be legally "adequate." 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). To that end, 
examinations must be both "thorough and contemporaneous." 
Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1995); accord 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). A thorough 
examination "must support its conclusion with an analysis that 
the Board can consider and weigh against contrary opinions." 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In other 
words, it must provide "sufficient detail" to enable the Board to 
make a "fully informed evaluation." Id.  In light of the 
apparent increase in severity of the Veteran's service-connected 
thoracic outlet syndrome since the most recent VA examination in 
April 2008, as support by both testimony and treatment findings, 
remand is in order to obtain a further VA examination to 
ascertain the current nature and severity of the service-
connected disorder.  38 C.F.R. § 3.327(a) (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)


The Veteran in recent years has submitted claims for additional 
disabilities, including depression claimed as secondary to his 
service-connected thoracic outlet syndrome.  However, upon VA 
behavioral health treatment evaluation in 2007 noting this 
contention of secondary causation, VA treating medical 
practitioners (including in June 2007 and December 2007) observed 
a long history of major depression resulting from multiple losses 
over the Veteran's lifetime including the loss of his mother as a 
child, with an assessed "likely [...] low threshold for 
depression secondary to these losses."  The treating 
practitioners noted that, while the Veteran attributed his 
depression to chronic pain associated with his "incomplete 
assessory spinal nerve damage," "the converse may also be 
true" that the depression was contributing to his pain symptoms.  
Thus, upon remand, an examiner will be asked to address the 
degree to which the Veteran's complained-of symptoms including 
pain may be attributed to his service-connected disorder, versus 
other causes including his depression.  

A VA mental disorders examiner, upon examining the Veteran in 
August 2007, found that the Veteran's depressive disorder (then 
in remission) was not related to his service-connected thoracic 
outlet syndrome.  Substantially on that basis, the RO, in an 
October 2007 decision, denied service-connection for depression.  
That claim is not currently the subject of appeal, and the Board 
will not here revisit any question of greater severity of the 
service-connected thoracic outlet syndrome based on mental or 
emotional involvement, lacking jurisdiction over what are 
distinct claims not raised at this time.  

A March 2010 VA treatment record notes the Veteran's report that 
he was denied Social Security Administration (SSA) benefits.  In 
a May 2007 submitted statement the Veteran also reported denial 
of SSA benefits.  Records underlying any SSA determinations 
should be obtained, in furtherance of the Veteran's claim.  
Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to inform of 
any additional pertinent treatments or 
examinations that are not reflected in the 
claims file, including any pertaining to his 
claimed thoracic outlet syndrome involving the 
left upper extremity.  With the Veteran's 
assistance, obtain any such identified records 
and associate them with the claims file.

2.  Obtain and associate with the claims file 
any Social Security disability determination(s) 
and the medical records underlying the 
determination(s). 

3.  Thereafter, afford the veteran an 
examination by a VA examiner with appropriate 
expertise, to address the nature and severity of 
his current thoracic outlet syndrome with 
cranial nerve XI and left upper extremity 
involvement.  The claims folders, to include 
this Remand, must be made available to the 
examiner for review in conjunction with the 
examination.  Any necessary and non-invasive 
tests and studies should be conducted.  The 
examiner should appropriately address 
standardized questions pertaining to affected 
joints (particularly functional use of the left 
shoulder) and neurological involvement, and 
provide a complete explanation for all findings 
and conclusions.

a.  The examiner must address ranges of 
motion, reported episodes of exacerbation 
or flares of increased severity of 
disability, and functional limitations 
associated with the disorder including as 
associated with DeLuca factors of 
functional loss due to pain on undertaking 
motion, fatigue, weakness and/or 
incoordination. 38 C.F.R. §§ 4.40 and 4.45 
(2010); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

b.  In so doing, the VA examiner should 
note the veteran's history of disability 
associated with thoracic outlet syndrome 
with cranial nerve XI and left upper 
extremity involvement, , the prior VA 
examination for compensation purposes in 
April 2008 and prior and subsequent 
treatments, the Veteran's own contentions 
and their credibility or lack of 
credibility (if so indicated), other lay 
statements and their credibility or lack 
of credibility (if so indicated), and any 
other relevant evidence within the claims 
file.

c.  To the extent possible, the examiner 
should address the degree to which the 
Veteran's complained-of symptoms including 
pain may be attributed to his service-
connected disorder, versus other causes 
including his non-service-connected 
depression, as discussed in the body of 
this Remand and as reflected in VA 
treatment records including in June 2007 
and December 2007, as contained in the 
claims file.  

d.  The examiner should also note that the 
Veteran's assertion of an increased 
severity of disability since the April 
2008 VA examination necessitated this 
Remand for re-examination, pursuant to 38 
C.F.R. § 3.327(a) (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The 
examiner should note treatment findings 
including in February and June of 2010 
substantiating increased severity and/or 
exacerbation of disability.  

4.  Thereafter, the RO should readjudicate the 
remanded issue.  Staged ratings should be 
considered.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be provided with a 
Supplemental Statement of the Case and afforded 
the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of 
th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

